Case 2:19-cv-00888-BMC Document 1-13 Filed 02/14/19 Page 1 of 1 PageID #: 48




                                 H ESPOS & P ORCO                    LLP
                                            ATTORNEYS    AT   LAW
                                  110 West    40th  Street - Suite 2501
                                     N e w Y o r k, N Y 1 0 0 1 8 - 3 6 5 9

 Gerald E. Hespos                                                                       T: (212) 725-2450
 Michael J. Porco                                                                       F: (212) 725-2452
 Matthew T. Hespos                                                                      email@hpiplaw.com
 Kristin N. Matera
 Adam Hotzoglou

  VIA E-MAIL AND POST

                                                                              February 13, 2017


  Greg Goldman
  President
  Synergistics Premier Banking
  16 Tech Circle
  Natick, MA 01760

           Re:       Parabit Systems Inc.

  Dear Mr. Goldman:

           We represent Parabit Systems Inc. (“Parabit”) in various intellectual property
  matters. Parabit respects the intellectual property rights of others, just as Parabit expects
  others to respect its rights.

         It has come to our attention that you had a conversation in late 2016 at a trade
  show regarding your company’s access control reader with Parabit’s President Mr.
  Robert Leiponis. It is our understanding that during that conversation, you offered to send
  a sample of said access control reader to Mr. Leiponis for inspection. Therefore, please
  contact Mr. David Nation of Parabit to make the necessary arrangements to have a
  sample sent to Parabit’s office.

           If you have any questions about this matter, please feel free to contact me.


                                                                         Very truly yours,



                                                                         Michael J. Porco
  MJP:haa
